This is an appeal from a judgment of the County Court, County of Rensselaer, entered upon a verdict convicting the defendant-appellant of the crime of sodomy in the first degree after a trial before a jury. The crime charged is particularly abhorrent to a normal person but the defendant nevertheless was entitled to a fair and impartial trial. An examination of the record convinces us that he did not receive such a trial and that his conviction ought to be reversed in the interests of justice. We regard certain parts of the District Attorney’s summation as inflammatory and prejudicial, and .to such a degree that we cannot justly view them as harmless. Judgment reversed in the interests of justice and a new trial directed. Foster, P. J., Bergan, Herlihy and Reynolds, JJ., concur.